IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-14-00358-CV

                    IN THE INTEREST OF D.F.C., A CHILD


                             From the 13th District Court
                               Navarro County, Texas
                            Trial Court No. D13-22170-CV


                                     ORDER


       On September 26, 2014, Rebecca A. Gonzales, with the benefit of counsel, entered

into a settlement agreement wherein she agreed to relinquish her parental rights to

D.F.C. On October 7, 2014, the trial court signed an order terminating Gonzales’s

parental rights to D.F.C.

       On the same day as the order of termination was signed, Gonzales filed one

document and two days later filed another document. In both, she complained about

the settlement agreement, the process, and the termination order, including a complaint

that the trial court judge was disqualified from hearing the termination proceeding and

from signing the order. She then filed, on November 19, 2014, a document entitled

“Notice of Appeal” and another document entitled “Request for Extention for Notice to
File Appeal.” In those documents, Gonzales noted that she is not an attorney and

meant by the documents filed on October 7 and October 9, 2014 to invoke her right to

appeal the trial court’s order of termination.

        Given what was said in the October 7 and October 9 documents and the timing

of those documents being filed, we find those documents evidence an intent by

Gonzales to appeal the trial court’s order of termination. Therefore, they are considered

a timely filed notice of appeal to this Court. Further, we consider the notice of appeal

filed on November 19, 2014, although not denominated as such, to be an “amended”

notice of appeal.

        Accordingly, Gonzales’s notice of appeal was timely filed on October 7, 2014 and

her motion for extension of time to file a notice of appeal is dismissed as moot. Further,

we abate this appeal to the trial court to determine if Gonzales is indigent, thus

requiring the appointment of counsel on appeal. A determination of indigence must be

made within 14 days from the date of this order and a supplemental clerk’s record

containing the trial court’s determination and appointment of counsel, if needed, must

be filed with this Court within 21 days from the date of this order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed December 11, 2014




In the Interest of D.F.C.                                                           Page 2